UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6797


CHARLES A. RIPPY, JR.,

                Petitioner - Appellant,

          v.

WARDEN OF CENTRAL PRISON,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Frank D. Whitney,
Chief District Judge. (5:14-cv-00037-FDW)


Submitted:   August 15, 2014                 Decided:   August 27, 2014


Before GREGORY and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Charles A. Rippy, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles A. Rippy, Jr., seeks to appeal the district

court’s    order   dismissing       as    successive     his    28    U.S.C.    § 2254

(2012) petition.         The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.                         See 28

U.S.C. § 2253(c)(1)(A) (2012).                 A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional     right.”        28      U.S.C.      § 2253(c)(2).        When    the

district court denies relief on the merits, a prisoner satisfies

this    standard   by    demonstrating         that   reasonable      jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see    Miller-El    v.    Cockrell,      537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                        Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Rippy has not made the requisite showing.                       Accordingly, we

deny a certificate of appealability and dismiss the appeal.                         We

dispense    with       oral   argument      because      the    facts    and      legal




                                           2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3